Mr. Justice Thomas delivered the opinion of the court : On September 21, 1931, the Department of Public Works and Buildings awarded a contract to claimants for the construction of Section 1-W on State Bond Issue Route No. 28. Claimants executed the contract and bond required by the department and immediately commenced performance on the contract. On October 21, 1931, the department notified claimants that payments for work done under the contract could not be made from the general appropriations for such work because the Act under which the contract was awarded had been held invalid by the Supreme Court. The contract was made and the work thereunder performed in good faith, both the department and claimants believing it to be valid. The department and the Attorney General have stipulated that claimants are entitled to the sum of $188.50 for the work done by them and claimants are therefore awarded that sum in compliance with said stipulation.